F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                MAY 29 2003
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 ERNEST WELDON YOUNG,

               Plaintiff - Appellant,

 v.                                                          No. 02-1559
                                                     (D.C. No. 02-N-2149 (BNB))
 CONEJOS COUNTY BOARD OF                                    (D. Colorado)
 COUNTY COMMISSIONERS; ROBERT
 L. BAGWELL; GORDON J. BOSA;
 STEPHANE WALTER ATENCIO,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before KELLY, BRISCOE and LUCERO, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.




       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Plaintiff Ernest Young, appearing pro se, appeals the district court’s dismissal of

his action for lack of jurisdiction. We exercise jurisdiction pursuant to 28 U.S.C. § 1291

and affirm.

       The Conejos County District Court entered a default judgment against Young for

several violations of the Conejos County land use ordinance. Young failed to comply

with the judgment and the court held him in contempt. Instead of challenging that ruling

within the state court system, Young filed in federal district court a “Verified Complaint

to Vacate a Void Order and Judgment” and various motions alleging constitutional

violations. The district court dismissed the action sua sponte, relying upon the

Rooker/Feldman doctrine. See District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

       We have carefully reviewed Young’s filings with this court, the district court’s

order, and the record on appeal. We agree that the district court lacked jurisdiction to

review purported constitutional violations caused by the state court’s order. See Kiowa

Indian Tribe of Okla. v. Hoover, 150 F.3d 1163, 1169 (10th Cir. 1998) (“The Rooker-

Feldman doctrine bars a party losing in state court from seeking what in substance would

be appellate review of the state judgment in a United States district court, based on the

losing party’s claim that the state judgment itself violates the loser’s federal rights.”

(Internal quotation omitted.)).




                                               2
     AFFIRMED. Appellees’ motion to strike appellant’s response to answer brief is

DENIED as moot.



                                      Entered for the Court

                                      Mary Beck Briscoe
                                      Circuit Judge




                                        3